Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of independent claims 1, 7 and 13, designation of “well operation” as being “an upstream well operation” is vague, indefinite and ambiguous as it is unstated as to what other structure or well, the well having the operation performed is upstream of. 
In claims 6, 12 and 18 “group consisting of…or…” is grammatically confusing (group consisting of…and…) is suggested.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al PGPUBS Document US 2011/0259592 (Reyes) in view of Glasscott et al PGPUBS Document US 2013/0023448 (Glasscott) and Plasencia et al PGPUBS Document US 2018/0194658 (Plasencia). Referenced paragraph numbers of the applied PGPUBS Documents are identified with “[ ]” symbols. For claim 1, Reyes discloses a method of using tertiary treated sewage effluent (TTSE) in a wellbore or well treatment [0003-0008, 0044-0052], which may be “upstream” in the sense that effluent fluid from such well is mixed with the TTSE, the TTSE used during the course of an upstream well operation [0044].
The claims differ by requiring the steps of applying ionizing irradiation to the TTSE and the TTSE being used being irradiated. 
Glasscott teaches utilizing wastewater treatment effluent, in an upstream well operation [0002-0007, 0011-0016] for fracturing, and irradiating the effluent with ultraviolet or UV light radiation [0021].
Plasencia teaches treating a water source utilized in a well operation [0002, 0009-0035] by a combination of a non-ionizing irradiation such as with UV, and an ionizing irradiation such as by E-beam or gamma ray irradiation [0045-0047].
It would have been obvious to one of ordinary skill in the art of preparing effluent for use in oil or hydrocarbon recovery from wells, to have augmented the Reyes process, by applying such combination of non-ionizing irradiation such as with UV, and ionizing irradiation, as cumulatively taught by Glasscott and Plasencia, to remove 
For claim 2, Plasencia teaches applying ionizing radiation to a flow of the water source utilized in a well operation which is produced by an injection pump [0013, 0047].
For claims 3 and 4, Reyes further or specifically discloses the TTSE being utilized in a well drilling or hydraulic fracturing operation by being the source of a well-drilling or well stimulation fluid [0044, 0045, 0051, 0052].
For claim 5, Reyes also discloses the TTSE being mixed with recovered well drilling mud and thus forming a well drilling mud mixture for claim 5 [0047]; while Glasscott teaches pumping of the water source utilized into the wellbore formation, by an injection pump 5, thus into the well, during well operation [0013, 0033, 0038], so as to more quickly move a large volume of water to enhance well drilling operations.
For claim 6, Plasencia teaches treating a water source utilized in a well operation [0002, 0009-0035] by a combination of a non-ionizing irradiation such as with UV, and an ionizing irradiation such as by E-beam or gamma ray irradiation [0045-0047].
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al PGPUBS Document US 2011/0259592 (Reyes) in view of Glasscott et al PGPUBS Document US 2013/0023448 (Glasscott) and Plasencia et al PGPUBS Document US 2018/0194658 (Plasencia), and additionally in view of any one of Conner et al PGPUBS Document US 2013/0233800 (Conner), Smetona et al PGPUBS Document US 2019/0135659 (Smetona) or Keizer et al PGPUBS Document US 20140277745 .
For claim 7, Reyes discloses a method of using tertiary treated sewage effluent (TTSE) in a wellbore or well treatment [0003-0008, 0044-0052], which may be “upstream” in the sense that effluent fluid from such well is mixed with the TTSE, the TTSE used during the course of an upstream well operation [0044].
The claims differ by requiring the steps of applying ionizing irradiation to the TTSE and the TTSE being used being irradiated. 
Glasscott teaches utilizing wastewater treatment effluent, in an upstream well operation [0002-0007, 0011-0016] for fracturing, and irradiating the effluent with ultraviolet or UV light radiation [0021].
Plasencia teaches treating a water source utilized in a well operation [0002, 0009-0035] by a combination of a non-ionizing irradiation such as with UV, and an ionizing irradiation such as by E-beam or gamma ray irradiation [0045-0047].
It would have been obvious to one of ordinary skill in the art of preparing effluent for use in oil or hydrocarbon recovery from wells, to have augmented the Reyes process, by applying such combination of non-ionizing irradiation such as with UV, and ionizing irradiation, as cumulatively taught by Glasscott and Plasencia, to remove bacteria from the effluent, which may otherwise produce scale and foul or sour the well (Glasscott at [0006] and Plasencia at [0002]), with Plasencia teaching that the UV and ionizing irradiation synergistically removes such bacteria more thoroughly [0045-0047].

Conner further teaches computerized control of a wastewater treatment system which includes primary, secondary and tertiary treatment subsystems, and optionally further irradiation treatment subsystems [0041, 0056-0058] and with a computer system employing programmable processors which include medium operable to store historical data from sensors and execute control instructions [0091-0097].
Smetona teaches computer-controlled automation of UV irradiation utilized in water treatment [0003-0008, 0094, 0098], with a computer system comprising multiple devices or processors and including programmable or programmed software and computer-readable data storage medium receiving data from a plurality of sensors [0101-0106].  
Keizer teaches computer-controlled automation of a hydraulic fracturing or other well drilling operation which may employ municipal water sources [0006-0012], with a computer controller system employing hardware, software and integrated circuits employing programs, computer-executable instructions and data storage mechanisms, operable to control injection pumps for pumping of the employed water, to optimize flow rates, and optimize flow of water from one or more water sources, with the assistance of a plurality of sensors [0016-0028].
Thus, it would have been obvious to one of ordinary skill in the art of employing treated irradiated sewage or wastewater in well drilling or other production operations, as taught by any one of Conner, Smetona or Keizer, or any combination of Conner, 
For claim 8, Plasencia teaches applying ionizing radiation to a flow of the water source utilized in a well operation which is produced by an injection pump [0013, 0047].
For claims 9 and 10, Reyes further or specifically discloses the TTSE being utilized in a well drilling or hydraulic fracturing operation by being the source of a well-drilling or well stimulation fluid [0044, 0045, 0051, 0052].
For claim 11, Reyes also discloses the TTSE being mixed with recovered well drilling mud and thus forming a well drilling mud mixture for claim 5 [0047]; while Glasscott teaches pumping of the water source utilized into the wellbore formation, by an injection pump 5, thus into the well, during well operation [0013, 0033, 0038], so as to more quickly move a large volume of water to enhance well drilling operations.
For claim 12, Plasencia teaches treating a water source utilized in a well operation [0002, 0009-0035] by a combination of a non-ionizing irradiation such as with UV, and an ionizing irradiation such as by E-beam or gamma ray irradiation [0045-0047].
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al PGPUBS Document US 2011/0259592 (Reyes) in view of Glasscott et al .
For claim 13, Reyes discloses an apparatus or system for using tertiary treated sewage effluent (TTSE) in a wellbore or well treatment [0003-0008, 0044-0052], which may be “upstream” in the sense that effluent fluid from such well is mixed with the TTSE, the TTSE used during the course of an upstream well operation [0044].
The claims differ by requiring the steps of applying ionizing irradiation to the TTSE and the TTSE being used being irradiated. 
Glasscott teaches utilizing wastewater treatment effluent, in an upstream well operation [0002-0007, 0011-0016] for fracturing, and structure for irradiating the effluent with ultraviolet or UV light radiation [0021].
Plasencia teaches treating a water source utilized in a well operation [0002, 0009-0035] by a combination of a non-ionizing irradiation such as with UV, and an ionizing irradiation such as by E-beam or gamma ray irradiation [0045-0047].
It would have been obvious to one of ordinary skill in the art of preparing effluent for use in oil or hydrocarbon recovery from wells, to have augmented the Reyes apparatus or system, by including structure for applying such combination of non-ionizing irradiation such as with UV, and 
The claims also differ by requiring that the apparatus be computer-implemented and comprise one or more processors and non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors. Reyes suggests the apparatus being automated in [0053] concerning treatment parameters being monitored [0053]. 
Conner further teaches computerized control of a wastewater treatment system which includes primary, secondary and tertiary treatment subsystems, and optionally further irradiation treatment subsystems [0041, 0056-0058] and with a computer system employing programmable processors which include medium operable to store historical data from sensors and execute control instructions [0091-0097].
Smetona teaches computer-controlled automation of UV irradiation utilized in water treatment [0003-0008, 0094, 0098], with a computer system comprising multiple devices or processors and including programmable or programmed software and computer-readable data storage medium receiving data from a plurality of sensors [0101-0106].  
Keizer teaches computer-controlled automation of a hydraulic fracturing or other well drilling operation which may employ municipal water sources [0006-0012], with a computer controller system employing hardware, software and integrated circuits employing programs, computer-executable instructions and data storage mechanisms, 
Thus, it would have been obvious to one of ordinary skill in the art of employing treated irradiated sewage or wastewater in well drilling or other production operations, to have provided the apparatus of Reyes, with one or more processors and non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, as cumulatively taught by Conner, Smetona or Keizer, in order to optimize the treatment and irradiation of the sewage or wastewater responsive to constantly fluctuating water components, constituents and flow volumes, and to optimize pumped flow rates of injected volumes of water, and in response to changing parameters of oil and natural gas formations where the oil drilling and fracturing operations are employed and changing industrial or commercial demands for oil and natural gas products obtained from the well drilling operations.
For claim 14, Plasencia teaches structure for applying ionizing radiation to a flow of the water source utilized in a well operation which is produced by an injection pump [0013, 0047]. Conner further teaches computerized control of irradiation treatment subsystems [0041, 0056-0058] and with a computer system executing programmable control instructions [0091-0097].  
For claims 15 and 16, Reyes further or specifically discloses the TTSE being utilized in a well drilling or hydraulic fracturing operation by being the source of a well-drilling or well stimulation fluid [0044, 0045, 0051, 0052]. Keizer teaches computer-
 For claim 17, Reyes also discloses the TTSE being mixed with recovered well drilling mud and thus forming a well drilling mud mixture for claim 5 [0047]; while Glasscott teaches pumping of the water source utilized into the wellbore formation, by an injection pump 5, thus into the well, during well operation [0013, 0033, 0038], so as to more quickly move a large volume of water to enhance well drilling operations. Keizer teaches computer-controlled automation of a hydraulic fracturing or other well drilling operation which may employ municipal water sources [0006-0012], with a computer controller system employing programmable, computer-executable instructions, operable to control injection pumps for pumping of the employed water, to optimize flow rates, and optimize flow of water from one or more water sources, with the assistance of a plurality of sensors [0016-0028].
For claim 18, Plasencia teaches treating a water source utilized in a well operation [0002, 0009-0035] by a combination of a non-ionizing irradiation such as with UV, and an ionizing irradiation such as by E-beam or gamma ray irradiation [0045-0047]. Conner further teaches computerized control of irradiation treatment subsystems [0041, 0056-0058] and with a computer system executing programmable control instructions [0091-0097].  

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
06/30/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778